Citation Nr: 0330468	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
1998, for a 10 percent evaluation for the residuals of a 
chemical burn of the right wrist.

2.  Entitlement to an increased evaluation for the residuals 
of a chemical burn of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable evaluation for skin graft 
donor site scars of the left thigh.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to April 1969.

This matter came to the Board of Veteran's Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho. 

The veteran was afforded a hearing at the RO before the 
undersigned in July 1999. A transcript of that hearing is of 
record.

In June 2000 the Board remanded the case to the RO for 
additional development and for RO adjudication of the 
veteran's claim for an earlier effective date for a 10 
percent rating for residuals of a chemical burn of the right 
wrist on the basis of clear and unmistakable error (CUE) in a 
November 1969 rating decision that assigned a noncompensable 
evaluation for the disability.  While the case was in remand 
status, the RO denied the CUE claim.  The veteran appealed 
that denial.  The case was returned to the Board for further 
appellate consideration in October 2001, and the Board denied 
the veteran's claims in November 2001.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In February 2003 the 
Court granted a motion of the appellee, vacated the Board's 
November 2001 decision and remanded the appeal to the Board 
for action consistent with the appellee's motion.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claims.

The veteran contends that his service-connected chemical burn 
scar and skin graft donor site are worse than is reflected by 
the currently assigned ratings.  

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for skin disabilities were 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  The RO has adjudicated the 
veteran's claims based on the previous schedular criteria.  
The Board if of the opinion that due to the substantive 
nature of the changes in the schedular criteria, the RO 
should consider the veteran's claims in light of the new 
criteria before the Board decides these claims to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected scars.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  He should also 
be informed of the consequences of his 
failure to appear for the examination 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any special diagnostic studies deemed 
necessary should be performed.  

A complete history should be elicited.  
The history should include the types of 
medications, both oral and topical, which 
have been used to treat the veteran's 
scars.

The examiner should indicate the total 
area of the veteran's body affected by 
his scars, to include an indication of 
the extent of exposed areas affected.  

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected scars.  The examiner 
should also describe the symptoms and 
functional impairment associated with the 
service-connected scars.

The rationale for all opinions expressed 
should also be provided in the 
examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
issues on appeal.  In evaluating the 
veteran's claims for increase, the RO 
should consider both the previous and 
current rating criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




